           Case 1:20-cv-05747-PAE Document 30 Filed 12/08/20 Page 1 of 2




December 8, 2020


BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:      D.J.C.V., et al. v. United States, No. 20-cv-5747 (PAE)

Dear Judge Engelmayer:

        Plaintiffs in the above-captioned case write the Court to respectfully request a
modification of the briefing schedule in order to facilitate the participation of potential amici
curiae who wish to submit briefs in support of Plaintiffs’ opposition to the pending motion to
dismiss. Pursuant to the Court’s October 26, 2020 order, Plaintiffs’ opposition is due today,
December 8, 2020, which will be timely filed, and the Government’s reply brief is due on
January 8, 2021. (Dkt. 28.) Plaintiffs respectfully request that amici wishing to make
submissions be granted permission to file motions for leave to file amicus briefs, along with their
briefs, on or by December 22, 2020. Plaintiffs respectfully submit that the contributions of amici
will assist the parties and the Court in resolving the important and complex issues in this case.

         The Government has taken no position on this request other than if amicus filings are
made, it requests that the Government’s deadline to file its reply brief in further support of its
dismissal motion be extended to January 22, 2021, and the pages afforded to the Government for
its reply brief will be 25, so that it may respond to any amicus filings. Plaintiffs do not object to
the Government’s proposal. Plaintiffs therefore request the following schedule:

       •     December 8, 2020:         Plaintiffs’ Opposition

       •     December 22, 2020:        Amicus submissions

       •     January 22, 2021:         Government’s Reply

       We appreciate the Court’s attention to this request. This is Plaintiffs’ second request for
an adjournment of the briefing schedule.
        Case 1:20-cv-05747-PAE Document 30 Filed 12/08/20 Page 2 of 2


December 8, 2020
Page 2




                                   Respectfully submitted,



                                     /s/ Baher Azmy
                                   Baher Azmy
                                   CENTER FOR CONSTITUTIONAL RIGHTS
                                   666 Broadway, 7th Floor
                                   New York, NY 10012
                                   +1.212.614.6464
                                   +1.212.614.6499
                                   bazmy@ccrjustice.org

                                   Attorneys for Plaintiffs D.J.C.V., minor child,
                                   and G.C.
